Mayes, J.,
delivered the opinion of the court.
By ordinance of the city of Jackson it is provided that all ■offenses made misdemeanors under the state laws shall constitute offenses against the municipality when committed within its limits. The effect of this ordinance is to incorporate into the city ordinances all laws of the state of Mississippi of the grade of misdemeanors. In the case of Winfield v. City of Jackson, 89 Miss., 272, 42 South., 183, this ordinance was upheld. It is prospective in its operation, and includes, not only the offenses named in the statute at the date of its adoption, but all offenses *330of the grade included within the ordinance which may be subsequently passed by the legislature. 26 Am. & Eng. Ency of Law (2d ed.), p. 660, note 2; Id., p. 714.
On the trial of this case, and over the objection of the defendant, the court admitted testimony as to the reputation of defendant. It was shown by certain witnesses that defendant had the reputation of being a “blind tiger” keeper, meaning one engaged in the unlawful sale of intoxicating liquors. The reputation of defendant had not been placed in issue by herself, nor had she introduced a single witness. We think the action of the court in admitting this testimony over the objection of defendant was error.
Eor that reason, the case is reversed and remanded.

Reversed and remanded.